FILED
                           NOT FOR PUBLICATION                              DEC 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30062

              Plaintiff-Appellee,                D.C. No. 4:16-cr-00064-BMM

 v.
                                                 MEMORANDUM*
CHARLES SPOTTED WOLF,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Charles Spotted Wolf appeals the denial of his motion for a judgment of

acquittal under Federal Rule of Criminal Procedure 29. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s denial of a motion for a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment of acquittal based on insufficient evidence. See United States v. Atalig,

502 F.3d 1063, 1066 (9th Cir. 2007). We affirm.

      Spotted Wolf contends that there was insufficient evidence to support his

burglary conviction under the Major Crimes Act (“MCA”) because the

government’s case relied almost solely on the testimony of his co-defendant,

Ashley Solheim. He argues that, under Montana law, a conviction cannot rest

solely on the testimony of an accomplice. Spotted Wolf’s reliance on state law is

misplaced. See United States v. Pluff, 253 F.3d 490, 494 (9th Cir. 2001) (“[T]he

MCA’s incorporation of state law in defining and punishing crimes is limited to the

applicable elements and sentencing schemes, and does not include all aspects of

state law.”). Under federal law, a conviction “may be based on the uncorroborated

testimony of an accomplice, if the testimony is not incredible or unsubstantial on

its face.” Darden v. United States, 405 F.2d 1054, 1056 (9th Cir. 1969) (internal

quotations omitted). Solheim’s testimony as to Spotted Wolf’s involvement in the

burglary was neither incredible nor unsubstantial. Moreover, it was supported by

the testimony of two other witnesses. The evidence was adequate to allow a

rational trier of fact to find the elements of the crime beyond a reasonable doubt.

See United States v. Nevils, 598 F.3d 1158, 1163-64 (9th Cir. 2010) (en banc).

      AFFIRMED.


                                          2                                 17-30062